Citation Nr: 0011268	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to September 
1992.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
residuals of a low back injury.  

In his Notice of Disagreement, dated in March 1994, the 
veteran indicated that he disagreed with the rating decision 
dated in January 1994, specifically, the denial of his claim 
of entitlement to service connection for residuals of a right 
heel injury and residuals of a low back injury.  The RO, in 
June 1994, issued a Statement of the Case only as to the 
issue of service connection for residuals of a low back 
injury.  Subsequently, the RO, in a rating decision dated in 
July 1994, granted service connection for plantar fasciites, 
right foot, with degenerative changes, as a result of an 
injury to the veteran's heel during service and assigned a 
ten percent evaluation.  The veteran was notified of this 
decision by letter dated in August 1994.  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO located in Waco, Texas.  The veteran was 
notified by letter dated in July 1996 of the time and place 
of the hearing but failed to report.  In the absence of a 
showing of good cause, for his failure to report, the hearing 
request is considered withdrawn.   38 C.F.R. § 20.704(b) & 
(d) (1999).  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a low back injury is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a low back injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that during basic training in 
June 1989, the veteran fell from a rope on an obstacle 
course.  He sustained an injury to his heel, rope burns and 
complained of back and cervical neck pain.  He was given a 
physical profile for three days due to his heel injury.  The 
veteran continued to complain of radiating back pain for 
several days following the fall.  He was noted to have 
completely recovered from a prior injury sustained two years 
earlier.  The assessment was back strain.  Treatment records 
dated in June 1990 indicate that the veteran presented for 
emergency care complaining of low back pain and indicated 
that he had been doing heavy lifting two days earlier.  The 
assessment was back strain.  In a consultation report 
prepared the next day, the veteran indicated that the low 
back pain radiated below the knees.  No history of direct 
back trauma was noted.  Physical examination revealed a full 
range of motion.  The assessment was lumbar strain.  

Service medical records reflect that in January 1991, the 
veteran had a permanent physical profile for chronic right 
heel pain.  A Medical Evaluation Board examination report, 
dated in October 1991, shows the veteran's spine and 
musculoskeletal system were normal.  The veteran's feet were 
listed as abnormal and chronic heel pain was the only 
notation in the summary of defects.  On the accompanying 
report of medical history, the veteran denied having had 
recurrent back pain.  The records reflect that the veteran 
was medically discharged in September 1992 for chronic right 
heel pain secondary to his contusion, which he sustained when 
he fell in June 1989.  The records indicate that the veteran 
filed an application for compensation at the time of 
separation.  

In a VA spine examination, in December 1993, the veteran 
reported a history of an injury to his heel and low back 
during service.  The veteran stated that at the time of the 
injury, he was told that X-ray examination showed no 
fractures.  He indicated that the low back pain did not 
radiate.  Straight and cross leg examination was negative.  
The veteran was able to sit up with his legs fully extended 
without difficulty.  He had 95 degrees forward flexion, 35 
degrees extension, 40 degrees of lateral flexion and 35 
degrees of rotation.  X-ray examination was negative.  The 
pertinent diagnosis was history of low back pain with no loss 
of motion.  

The Board notes that the veteran's substantive appeal, VA 
Form 9, is dated in August 1995.  However, the RO received 
the completed Form 9 in August 1994.  The Board finds the VA 
Form 9 was misdated but timely filed.  In his substantive 
appeal, the veteran contended that he began having low back 
pain after he fell during service.  He claimed that the 
injury has limited his employment opportunities.  

The veteran was scheduled for VA examination in August 1997.  
He failed to report.  The veteran's representative, by letter 
dated in September 1997, reported having attempted to contact 
the veteran by phone in order to determine his willingness to 
report for VA examination but indicated that the veteran had 
not returned the phone call.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of 

a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is 
not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 



The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of low back injury must be denied as not well grounded.  

In the instant case, the veteran was scheduled for a VA 
examination in August 1997.  The record indicates that the 
veteran was notified of the time and the place of the 
examination, but failed to report.  Accordingly, the claim 
will be evaluated on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).  

The veteran has failed to provide competent medical evidence 
of a current low back disability.  The medical evidence 
submitted in support of the claim consists of service medical 
records and a VA examination dated in December 1993.  Service 
records reflect that the veteran injured his back on two 
occasions during service.  The veteran first complained of 
low back pain in June 1989 following a fall from a rope 
during basic training, at which time the assessment was back 
strain.  In June 1990, he complained of low back pain after 
reportedly lifting a heavy wall locker two days earlier.  The 
assessments were back strain and lumbar strain.  

However, VA examination in December 1993 disclosed that the 
veteran had full range of motion in his back.  He was able to 
sit up with his legs fully extended and straight and cross 
leg examination was negative.  X-ray examination was also 
negative.  The diagnosis was history of low back pain with no 
loss of motion.  No diagnosis of a current back condition was 
provided.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any back pain he may have, he is not qualified to 
diagnose a back condition.  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of a current back condition.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the veteran and his representative argue 
that the veteran had filed an application for a back 
disability at the time of separation.  However, while the 
record indicates that the veteran did file a claim at 
separation, the record does not show for what condition the 
veteran filed the claim.  In any case, the veteran has not 
demonstrated that he has a current low back condition.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for residuals of a low back injury is 
denied.  



		
	JANE E.SHARP
	Member, Board of Veterans' Appeals

 

